DETAILED ACTION
This is the first Office Action on the merits based on the 17/328,954 application filed on 05/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2021, 01/10/2022, and 07/01/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6 of French (U.S. Patent No. 11,013,952). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claim 1 of the instant application reads on the combination of claim 1, 2, and 6 of the ‘952 patent in that despite minor word changes, they both recite a stationary exercise machine comprising: a frame;  a shaft rotatably coupled to the frame and configured to be driven by user force (i.e., “the output shaft” of claim 2 of the ‘952 patent is the same structure as “a shaft” of the instant application meaning the resistance mechanism in claim 1 of the instant application is a structure with a shaft that is coupled to the frame and configured to be driven by user force; “at least one resistance mechanism rotatably coupled to the frame” “at least one resistance mechanism such that rearward movement of the at least one handle is resisted by the at least one resistance mechanism” in the ‘952 patent.); a resistance mechanism rotatably coupled to the frame to resist rotation of the shaft; a driven member (Analogous to the “at least one handle” of claim 1; i.e., the at least one handle is the same structure as a driven member as the user uses the handle member to drive the rowing machine) operatively coupled to the frame to pivot about a first pivot having a first pivot axis responsive to the user force (“the at least one handle is coupled to the paddle linkage assembly via a universal joint coupling.” of claim 6 of the ‘952 patent; i.e., the universal joint coupling of claim 6 of the ‘952 patent comprises the first pivot which means the user drives the handle to activate the first pivot which is a part of the universal joint coupling); and a four-bar linkage (Analogous to the “a paddle linkage” of claim 1 of the ‘952 patent; i.e. the paddle linkage comprises the paddle link, crank link, floating link, and the virtual link of the ‘952 patent which is analogous to the first, second, third, and virtual link of the instant application ) operatively connecting the driven member to the shaft for transmitting the user force from the driven member to the shaft (Analogous to the “a paddle linkage assembly operatively connecting the at least one handle to the at least one resistance mechanism such that rearward movement of the at least one handle is resisted by the at least one resistance mechanism” of claim 1 of the ‘952 patent; i.e., the paddle linkage of the ‘952 patent connects the handle/driven member to the resistance mechanism/shaft), the four-bar linkage comprising: a first link (Analogous to the “paddle link” in claim 1 of the ‘952 patent) pivotally coupled to the frame at the first pivot; a second link (Analogous to the “crank link” of claim 1 of the ‘952 patent) pivotally coupled to the frame at a second pivot having a second pivot axis parallel to and spaced apart from the first pivot axis whereby a virtual link is defined between the first and second pivot axes; and a third link (Analogous to the “floating link” of claim 1 of the ‘952 patent) having one end operatively connected to an end to the first link opposite the first pivot, wherein an opposite end of the third link is operatively connected to an end to the second link opposite the second pivot whereby the first link, the second link, the third link, and the virtual link form the four-bar linkage.

Claim 6 of the instant application reads on claim 1 of the ‘952 patent in that they both recite “a seat configured to move along a rail supported by the frame.” (i.e., claim 1 of the patent ‘952 claims ” a seat rail supported by the base; a seat configured to reciprocate back and forth along the seat rail”

Claim 13 of the instant application reads on claim 1, 2, and 4 of the ‘952 patent in that despite minor word changes, they both recite a stationary exercise machine (Analogous to the “rowing machine” of claim 1 of the ‘952 patent) comprising: a frame comprising a rail (Analogous to the “seat rail” of claim 1 of the ‘952 patent); a seat configured to move back and forth along the rail; a rigid member (Analogous to the “paddle link” in claim 1 of the ‘952 patent) pivotally coupled to the frame to pivot about a first pivot axis; a rowing engine comprising: 18P277153.US.03an input shaft; a flywheel rotatably about an output shaft and configured to provide resistance to pivotal movement of the rigid member (Analogous to the “the least one resistance mechanism comprises a flywheel rotatable about an output shaft.” Of claim 2 of the ‘952 patent; i.e., the resistance mechanism of claim 2 of the ‘952 patent and the instant application are connected to the paddle link of claim 1 of the ‘952 patent and the rigid member of the instant application to provide resistance); and a two-stage gearing assembly configured to increase a rotational speed from the input shaft to the output shaft (Analogous to the “ a gearing assembly coupled between the input shaft and the output shaft and configured to increase the rotational speed from the input shaft to the output shaft” of claim 4 of the ‘952 patent) and a transmission assembly comprising a linkage (Analogous to the “the paddle link, the crank link, the floating link, and the virtual link form a four-bar linkage.” of claim 1 of the ‘952 patent) that connects the rigid member to the input shaft (i.e., the paddle link of claim 1 of the four bar linkage is connected to the input shaft), the transmission assembly being configured to convert the pivotal movement of the rigid member to rotational movement of the input shaft. (i.e., the four-bar linkage of claim 1 of the ‘952 patent allows for the functional language of the instant application “to convert the pivotal movement of the rigid member to rotational movement of the input shaft”)

	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Resistance mechanism in claim 1 interpreted from the specification to be “such as a flywheel with a magnetic brake, a fan, or other suitable resistance mechanism” (Para. [0033])
Gearing assembly in claim 13 interpreted from the specification to be “an input disc 322 operatively coupled to an output disc 324 via a second suitable power transmission member 328 (e.g., a belt or a chain), and an idler disc 326 is positioned between the input and output discs 322, 324, respectively, to remove slack)” (Para. [0049])
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pape (US Patent No. 5,779,600).

    PNG
    media_image1.png
    580
    762
    media_image1.png
    Greyscale

Regarding claim 13, Pape discloses a stationary exercise machine (Rowing simulator 10; Figure 1) comprising: a frame (Framework 12; Figure 1) comprising a rail (runners 22; Figure 1); a seat (Seat 20; Figure 1) configured to move back and forth along the rail (i.e., the seat moves on the runners 22; Col. 2 Lines 21-22 “ A seat 20 is slidably mounted on runners 22 secured along the upper surface of the framework 12.”); a rigid member (Stem 38; Figures 1 and 3) pivotally coupled to the frame to pivot about a first pivot axis (i.e., the stem 38 is pivoted at the axis shown at the top of the sleeve in Figure 3 and is pivotally fixed to the frame by outrigger arm 32 and sleeve 34); a rowing engine comprising: 18P277153.US.03 an input shaft (Shaft 47; Figure 2); a flywheel rotatably (Second drive wheel 48; Figure 1) about an output shaft (Shaft 49; Figure 1) and configured to provide resistance to pivotal movement of the rigid member (i.e., the whole drive system is connected allowing for the drive wheels to provide resistance utilizing the spring tensioned roller 54); and a two-stage gearing assembly (Drive wheel 46 and wheel 50; Figure 2; i.e., the gearing assembly is interpreted to be two wheels connected by a belt connecting the two shafts 47 and 49) configured to increase a rotational speed from the input shaft to the output shaft (i.e., the smaller wheel 50 would have a higher rotational speed and influence the output shaft to be at an increased rotational speed compared to the input shaft 47 that is linked to the larger drive wheel 46); and a transmission assembly comprising a linkage (Shaft 42 and universal coupling 44; Figure 2) that connects the rigid member to the input shaft (i.e., the stem 38 is connected to the shaft 47 by way of the shaft 42 and coupling 44), the transmission assembly being configured to convert the pivotal movement of the rigid member to rotational movement of the input shaft (i.e., the stem 38 pivots translates movement through shaft 42 that rotates the wheel 46 which rotates the shaft 47; Col. 2 Lines 36-51)

Regarding claim 16, Pape discloses the two-stage gearing assembly comprises a first disk (Wheel 46; Figure 2) rotating in synchrony with the input shaft (i.e., the shaft 47 and wheel 46 are rotationally connected) and second disk (Flywheel 50; Figure 2) rotating in synchrony with a second shaft (Freewheel clutch 51; i.e., the second shaft is coupled to the fixture 49 and wheel 48) operatively coupled to the first disk 46 for transmitting rotation of the first disk to the second shaft (i.e., operatively coupled by belt 52), and where the second disk 50 is operatively coupled to the output shaft 49 to transmit rotation of the second disk 50 to the output shaft 49 (i.e., the disk 50 is connected to the output shaft 49 through clutch 51 to transmit the rotation of the disk 50 to the shaft 49 as seen in Figure 6)

Allowable Subject Matter
Claims 2-5, 7-12, 14-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                           
/ANDREW S LO/Primary Examiner, Art Unit 3784